      Case 3:18-cv-01955-VC Document 138-3 Filed 11/05/20 Page 1 of 4



 1   SUE A. GALLAGHER, City Attorney (SBN 121469)
     ROBERT L. JACKSON, Assistant City Attorney (SBN 101770)
 2   City of Santa Rosa
     100 Santa Rosa Avenue, Room 8
 3   Santa Rosa, California 95404
     Telephone: (707) 543-3040
 4   Facsimile: (707) 543-3055

 5   Attorneys for Defendant City of Santa Rosa

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                NORTHERN DISTRICT OF CALIFORNIA - San Francisco Division

10

11   NICHOLLE VANNUCCI, ELLEN                                   CASE NO. 3:18-CV-01955-VC
     BROWN and DEBORAH DRAKE,
12   individuals; and HOMELESS ACTION!,                         DECLARATION OF JENNIELYNN
     an unincorporated                                          HOLMES IN OPPOSITION
13   association,                                               TO MOTION TO ENFORCE AND
                                                                CLARIFY PRELIMINARY
14                            Plaintiffs,                       STIPULATED INJUNCTION

15                    v.

16   COUNTY OF SONOMA, SONOMA
     COUNTY COMMUNITY
17   DEVELOPMENT COMMISSION, CITY
     OF SANTA ROSA, and DOES I to XX,                           Date:    December 3, 2020
18                                                              Time:    10:00 a.m.
                              Defendants.                       Ctrm:     4, 17th Floor
19                                                    /         Judge:   The Hon. Vince Chhabria

20

21           I, Jennielynn Holmes, declare as follows:

22           1.       I am the Sonoma County Homeless Program Coordinator and Director of Shelter

23   & Housing for Catholic Charities. I have personal knowledge of the facts set forth in this

24   declaration and if called as a witness could and would competently testify thereto.

25           2.       Catholic Charities of the Diocese of Santa Rosa is a non-profit organization which

26           3.       I began my nonprofit career with Catholic Charities over 10 years ago. I hold a

27   BA from UC Davis in History, Spanish and Sociology and an MA in Organizational

28   Development from University of San Francisco.
                                                            1

     Declaration Jennielynn Holmes in Opposition to Motion to Enforce                      3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 138-3 Filed 11/05/20 Page 2 of 4



 1           4.       I am the Chief Program Officer with Catholic Charities and am principally

 2   responsible for services we contract with the City of Santa Rosa to provide to those experiencing

 3   homelessness, including Samuel Jones Hall, the Family Support Center, the Homeless Services

 4   Center, and our Homeless Outreach Services Team (HOST).

 5           •        The 138-bed Family Support Center in Santa Rosa and the 27-bed Rainbow

 6                    House in Napa serve the region's most vulnerable families with children facing

 7                    homelessness. Our three Nightingale facilities in Santa Rosa and Napa provide a

 8                    total of 37 beds for hospital referred patients experiencing homelessness to heal

 9                    and connect with permanent, affordable housing.

10           •        We operate two permanent housing sites: The Palms Inn, Santa Rosa. a national

11                    model providing 104 permanent housing units with supportive services for

12                    chronically homeless adults and veterans. Imola House in Napa provides 8-units

13                    with wraparound services similar to those of The Palms Inn.

14           •        Catholic Charities' HUD-Certified Housing and Shelter programs serve over 3,500

15                    children and adults experiencing or at risk of homelessness in Sonoma and Napa

16                    counties each year. In the last three years, Catholic Charities has permanently

17                    housed over 2,000 individuals. Compassionate and persistent case management

18                    has provided hope for individuals and families rebuilding their lives.

19           •        The Homeless Services Center in Santa Rosa offers drop-in services such as

20                    showers, laundry, telephone access, mail service, as well as information and

21                    referrals to supportive services and shelter. This hub for the HOST team allows

22                    staff to build lasting trust with unsheltered individuals seeking a new life in

23                    housing.

24           •        Catholic Charities manages Coordinated Entry, Sonoma County's centralized

25                    homeless intake program, a "no wrong door" entrance for those experiencing

26                    homelessness to access housing and support services.

27           •        To help reduce the spread of COVID-19, our Sam Jones Hall staff, in partnership

28                    with the City of Santa Rosa, developed the Finley Safe Distancing Site, a
                                                            2

     Declaration Jennielynn Holmes in Opposition to Motion to Enforce                     3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 138-3 Filed 11/05/20 Page 3 of 4



 1                    socially-distanced area with shelter services.

 2           5.       Catholic Charities utilizes the Housing First Model, the homeless assistance

 3   approach that prioritizes providing permanent housing to people experiencing homelessness, thus

 4   ending their homelessness and serving as a platform from which they can pursue personal goals

 5   and improve their quality of life. This approach is guided by the belief that people need basic

 6   necessities like food and a place to live before attending to anything less critical, such as getting a

 7   job, budgeting properly, or attending to substance use issues. Additionally, Housing First is based

 8   on the theory that client choice is valuable in housing selection and supportive service

 9   participation, and that exercising that choice is likely to make a client more successful in

10   remaining housed and improving their life.

11           6.       HOST - our Homeless Outreach Street Team - features a dedicated group of

12   professionals who want to help anyone experiencing homelessness. They provide basic needs

13   like toiletries and food, and counseling and assistance on where to access vital services. Our

14   Homeless Outreach Street Team works closely with the Santa Rosa Police Department to identify

15   and provide support by way of assessment, counseling on suitable alternative housing. I

16   supervise HOST workers when the Team is activated to conduct outreach prior to the closure of

17   a homeless encampment so that individuals are aware of options available to them.

18           7.       I attend weekly meetings with the City of Santa Rosa Homeless Action Team

19   (“HAT”) and Homeless Encampment Assistance Team. (“HEAP”) I work closely with David

20   Gouin, the Director of the City’s Department of Housing and Human Services, as well as Kelli

21   Kuykendall, the City’s Manager of Homeless Services, as well as Sgt. Jonathan Wolf, the

22   Sergeant who heads up the DownTown Enforcement Team which handles closures of

23   encampments when necessary. Prior to any camp closure, I attend HEAP meetings and discuss

24   timing, notice, availability of housing options, and coordination of my HOST workers with

25   SRPD.

26           8.       At each of the encampment closures which are the subject of this motion, Doyle

27   Park, Highway 101 underpasses, Corporate Center Parkway and Fremont Park, our HOST

28   workers were present on site for days, sometimes weeks, prior to closure to alert the residents of
                                                            3

     Declaration Jennielynn Holmes in Opposition to Motion to Enforce                     3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 138-3 Filed 11/05/20 Page 4 of 4



 1   the forthcoming closure, to provide an opportunity for assessment by trained homeless outreach

 2   staff, to discuss housing options available to them that were adequate and reasonably suitable to

 3   meet their disability related needs.

 4           9.       Prior to each of the encampment closures, I personally coordinated with the staff

 5   in the Santa Rosa Department of Housing and Human services to confirm an adequate number of

 6   beds were available at Samuel Jones, the Sandman Hotel, as well as other housing options, so

 7   that should individuals wish to begin the transition from an unsheltered life to a sheltered life a

 8   suitable option was available to meet their reasonable needs.

 9           10.      After each closure my HOST staff reported to me the outcome of their efforts.

10           •        At Doyle Park two individuals arranged for shelter beds;

11           •        At the 101 Underpasses we contacted approximately 95 people, 30 of whom

12                    accepted placement, 4 at Sam Jones and 26 at the Finley Center safe distancing

13                    site.

14           •        At Corporate Center Parkway a number of individuals were offered services. Of

15                    the individuals that HOST contacted, nine individuals initially accepted services

16                    at the Samuel Jones Hall Homeless Shelter or the Safe Social Distancing Program

17                    in the parking lot of Finley Community Center.

18           •        At Fremont Park HOST reported that 41 people were engaged; 26 people refused

19                    engagement beyond a cordial greeting; 4 placements were made at Sam Jones

20                    Hall; 11 placements were made at the Finley Social Distancing Site; 3 people

21                    wait-listed for the Sandman; 2 people made appointments with HOST for

22                    resources and housing search; and one person made a housing appointment and

23                    received a housing voucher

24           I declare under penalty of perjury under the laws of the State of California that the

25   foregoing is true and correct.

26           Executed on November 5, 2020, Santa Rosa, California.

27                                                              /s/ Jennielynn Holmes
                                                                _________________________________
28                                                              JENNIELYNN HOLMES
                                                            4

     Declaration Jennielynn Holmes in Opposition to Motion to Enforce                    3:18-CV-01955-VC
